       Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


TRENELL WOODS WIFE OF/AND   *
LESTER A. VALLET, JR.       *                             CIVIL ACTION NO.:
                            *
VERSUS                      *                             JUDGE:
                            *
MARK STEPHENS, GATEWAY      *                             MAGISTRATE:
DISTRIBUTION, INC., AND,    *
ARCH INSURANCE COMPANY      *
*****************************


                                    NOTICE OF REMOVAL

       NOW INTO COURT, through undersigned counsel, come Defendants, Mark Stephens

(“Stephens”), Gateway Distribution, Inc. (“Gateway”), and Arch Insurance Company (“Arch”),

which allege and aver as follows:

                                              1.

       The above-entitled case has been filed by Plaintiffs, Trenell Woods (“Woods”) wife

of/and Lester A. Vallet, Jr. (“Vallet”), in the 24th Judicial District Court for the Parish of

Jefferson, State of Louisiana, Docket Number 791-567, Division “K” and is now pending

therein. The original Petition for Damages (“Petition”) bearing the caption “Trenell Woods Wife

of/and Lester A. Vallet, Jr. v. Mark Stephens, Gateway Distribution, Inc., and Arch Insurance,”

was filed by Woods and Vallet on or about January 25, 2019. A copy of the Petition was served

upon Arch, through the Louisiana Secretary of State, on approximately February 15, 2019.

Similarly, Gateway Distribution, was served through the Louisiana Long Arm Statute on March


                                              1
        Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 2 of 6




6, 2019. Stephens was served with the Petition via the Louisiana Long Arm Statute on March

14, 2019. Copies of all pleadings and documents from the state court record are attached hereto

as Exhibits “A”1, “B,”2 and “C.”3

                                                         2.

         Defendants hereby file this Notice of Removal of the captioned action pursuant to 28

U.S.C. §1441 and 28 U.S.C. §1446. This Petition for Removal is filed within 30 days of service

of the Petition upon Gateway Distribution and Stephens, as allowed under the law.

                                                    PARTIES

                                                         3.

         Plaintiffs, Woods and Vallet, allege in their Petition that they are residents of Orleans

Parish, and upon information and belief, are both persons of the full age of majority and are

citizens of the Parish of Orleans, State of Louisiana.

                                                         4.

         The Defendants, Stephens, Gateway Distribution, and Arch are diverse from the

Plaintiffs, Woods and Vallet, under 28 U.S.C. §1332.

                                                         5.

         Defendant, Stephens, is a person of full age of majority and a citizen of West Chester,

1
  See Exhibit A, Plaintiff’s Petition for Damages, Trenell Woods Wife of/and Lester A. Vallet, Jr. v. Mark Stephens,
Gateway Distribution, Inc., and Arch Insurance Company, Docket Number 791-567, Division “K,” 24th Judicial
District, Parish of Jefferson, State of Louisiana, attached.
2
  See Exhibit B, Louisiana Civil Case Recording, Civil Case Cover Sheet – LA R.S. 13:4688 in part G, Sec. 13, La.
Supreme Court General Administrative Rules for the Petition for Damages (in Trenell Woods Wife of/and Lester A.
Vallet, Jr. v. Mark Stephens, Gateway Distribution, Inc., and Arch Insurance Company, Docket Number 791-567,
Division “K,” 24th Judicial District, Parish of Jefferson, State of Louisiana), attached.
3
  See Exhibit C, The Request for Notice of the Plaintiffs in Trenell Woods Wife of/and Lester A. Vallet, Jr. v. Mark
Stephens, Gateway Distribution, Inc., and Arch Insurance Company, Docket Number 791-567, Division “K,” 24th
Judicial District, Parish of Jefferson, State of Louisiana filed by Plaintiffs on January 25, 2019, attached.

                                                         2
        Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 3 of 6




Butler County, Ohio.

                                                         6.

        Defendant, Gateway Distribution, is a foreign corporation domiciled in Cincinnati,

Hamilton County, Ohio with its principal place of business in Cincinnati, Hamilton County,

Ohio. As such, Gateway Distribution is a citizen of Ohio.

                                                         7.

        Defendant, Arch Insurance Company, is a foreign insurance company domiciled in the

State of Missouri with its principal place of business in New Jersey.

                                                         8.

            Since there is complete diversity between the parties, removal is appropriate.

                                     PLAINTIFFS’ ALLEGATIONS

                                                         9.

        The Plaintiffs’ allege that on or about January 25, 2018, Woods was operating a 2009

Mercedes Benz ML350 on Peters Road in Harvey, Louisiana in the Parish of Jefferson when a

vehicle operated by Stephens and owned by Gateway Distribution, made an improper left turn

into Woods’ vehicle, allegedly causing property damage and bodily injuries.

                                      DIVERSITY JURISDICTION

                                                        10.

        The amount of damages sought by the Plaintiffs is believed to exceed $75,000.00 due to

the allegations in the original Petition for Damages and attached hereto as part of Exhibit “A.”4


4
 See Exhibit A, Plaintiff’s Petition for Damages, Trenell Woods Wife of/and Lester A. Vallet, Jr. v. Mark Stephens,
Gateway Distribution, Inc., and Arch Insurance Company, Docket Number 791-567, Division “K,” 24th Judicial

                                                         3
        Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 4 of 6




Plaintiffs plead in paragraph IV of their Petition for Damages, that the amount in controversary is

in excess of $50,000.00, exclusive of interests and costs.

                                                          11.

         Considering the gravity of Plaintiffs’ allegations, it is facially apparent that Plaintiffs’

damages exceed $75,000.00, exclusive of interest and costs.5

                                                          12.

         Defendants allege that this Honorable Court has jurisdiction over the entitled and

numbered cause pursuant to 28 U.S.C. §1332, as Plaintiffs are diverse from all properly joined

Defendants named in the Petition and, upon information and belief, Plaintiffs’ claim exceeds

$75,000.00.

                                         REMOVAL PROCEDURE

                                                          13.

         Defendants herein are entitled to remove this case to this Honorable Court for disposition

pursuant to the removal provisions of 28 U.S.C. §1441, et. seq.

                                                          14.

         Stephens, Gateway Distribution, and Arch are represented by the undersigned counsel.

                                                          15.

         Copies of all pleadings and documents contained in the state court record are attached

hereto as Exhibits “A,” “B,” and “C,” as set forth above.




District, Parish of Jefferson, State of Louisiana, attached.
5
  See DeAguilar v. Boeing Co., 11 F.3d 55 (5th Cir. 1993); Luckett v. Delta Airlines, Inc., 171 F.3d 295 (5th Cir.
1999); Hogue v. State Farm Fire and Casualty Co., 2009 WL 2525751 (E.D. La. 8/17/09).

                                                           4
        Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 5 of 6




                                                      16.

        A copy of this Notice of Removal is being served upon counsel of record for Plaintiffs,

Trenell Woods wife of/and Lester A. Vallet, Jr., and a copy of the Notice for Removal to the

Clerk of Court for the 24th Judicial District for the Parish of Jefferson, State of Louisiana, which

has been filed in that court, is attached hereto as Exhibit “D.”6

                                                      17.

        Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment of

any Defendants’ rights to assert any defense or affirmative matter, including, but not limited to,

the defense of:

        1)        lack of jurisdiction over the person;

        2)        improper joinder of claims and/or parties;

        3)        failure to state a claim upon which relief can be granted; or

        4)        any other pertinent defenses available under FRCP 12, any other State or Federal

statute or otherwise.

                                              CONCLUSION

                                                      18.

        Defendants, Stephens, Gateway Distribution, and Arch, have demonstrated that they meet

all requirements for diversity of citizenship and that therefore, federal jurisdiction is appropriate

pursuant to 28 U.S.C. §1332.

        WHEREFORE, Defendants, Mark Stephens, Gateway Distribution, Inc., and Arch

6
  See Exhibit D, Notice of Filing of Notice of Removal, Trenell Woods Wife of/and Lester A. Vallet, Jr. v. Mark
Stephens, Gateway Distribution, Inc., and Arch Insurance Company, Docket Number 791-567, Division “K,” 24th
Judicial District, Parish of Jefferson, State of Louisiana, attached.

                                                       5
       Case 2:19-cv-03342-MVL-DMD Document 1 Filed 03/25/19 Page 6 of 6




Insurance Company pray that the suit entitled “Trenell Woods Wife of/and Lester A. Vallet, Jr. v.

Mark Stephens, Gateway Distribution, Inc., and Arch Insurance Company,” now pending in the

24th Judicial District Court for the Parish of Jefferson, State of Louisiana, bearing docket number

791567 in Division “K,” be removed to the United States District Court for the Eastern District

of Louisiana, and for all just and equitable relief as allowed by law.



                                                      Respectfully submitted,

                                                      DEGAN, BLANCHARD & NASH

                                                      /s/ Renee F. Smith Auld__________
                                                      Sidney W. Degan, III (#4804)
                                                      Renee F. Smith Auld (#23568)
                                                      400 Poydras Street, Suite 2600
                                                      New Orleans, LA 70130
                                                      Telephone: (504) 529-3333
                                                      Facsimile: (504) 529-3337
                                                      Email: sdegan@degan.com
                                                             rsmithauld@degan.com
                                                      Attorneys for Mark Stephens,
                                                      Gateway Distribution, Inc., and
                                                      Arch Insurance Company, Defendants


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Removal

has been served upon all counsel of record by U.S. Mail and/or electronically by filing in the

Court’s CM/ECF system on this 25th day of March, 2019.

                                                      /s/ Renee F. Smith Auld
                                                         Renee F. Smith Auld




                                                 6
